EXHIBIT 10.1


[*]
Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.





PROCESSING SERVICES AGREEMENT
This PROCESSING SERVICES AGREEMENT (“Agreement”) is made as of the 19th day of
December, 2013 (“Effective Date”) by and between Green Dot Corporation, a
Delaware corporation with its principal offices at 3465 E. Foothill Blvd,
Pasadena CA 91107, for itself and its Affiliates (collectively, “Customer”), and
MasterCard International Incorporated, a Delaware corporation having its
principal offices at 2000 Purchase Street, Purchase, New York 10577
("MasterCard”). “MasterCard” shall mean and include its subsidiaries and
Affiliates.
1.Definitions. As used in this Agreement, the following terms shall have the
meanings ascribed to those terms as hereinafter set forth:
1.1.    “Active Card” shall be as defined as set forth in Schedule A.
1.2.    “Affiliate” shall mean any third party directly or indirectly
controlling or controlled by or under direct or indirect common control thereof.
For purposes of this definition, the term “control” (including the correlative
meanings of the term “controlled by” and “under common control with”) means the
ownership, directly or indirectly, of more than fifty percent (50%) or more of
voting securities or other equity interest.
1.3.    "Card" shall mean any access device or number issued by Customer or a
U.S. financial institution (for which Customer provides program management
services) to a Cardholder for purposes of, among other things, point of sale,
ecommerce or ATM Transactions.
1.4.    "Cardholder" shall mean any person who has, or is authorized to use, a
Card with Customer and to whom a Card and/or PIN is issued for use in
originating Transactions that are processed by MasterCard under this Agreement.
1.5.    “Competing Services” shall mean either [*] or [*] (which for clarity
does not include any [*], such as [*] or [*], any [*] or [*], or any [*]
associated with [*]) to [*].
1.6.    “Documentation” means the documentation for Processing Services that is
provided to Customer by MasterCard, as may be updated by MasterCard from time to
time in accordance herein.
1.7.    “First Live Transaction Date” means the date on which when Customer
processes the first Live Transaction in full production (which shall not include
any limited pilot or other testing or proof of concept phase).
1.8.    “Full Conversion Date” means the date on which Customer is in full
production, with [*]% of all portfolios converted to the IPS Platform (which
excludes a limited number of portfolios that remain on the pre-existing
processing platform to be closed out, rather than converting to the IPS
Platform).
1.9.    “IPS Platform” means the hardware, software, process, work flow, and the
ideas related to the implementation of the Processing Services, including
without limitation, any updates, improvements, modifications, translations,
derivative works, and/or related Documentation, along with all intellectual
property rights therein.
1.10.    “Gateway Transaction” shall be as defined as set forth in Schedule A.
1.11.     “Inactive/Inventory Card” shall be as defined as set forth in Schedule
A.
1.12.    “Live Transaction” means a collection of related electronic messages
designed to complete a Transaction, for other than test or certification
purposes, at an automated teller machine (“ATM”), point of sale (“POS”) device,
or other device that accepts Cards for payment or other funds transfer purposes,
and that is concluded by a credit or a debit to a Cardholder’s account.






268951.31
1
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.



--------------------------------------------------------------------------------


Confidential


1.13.    “Network” means an electronic funds transfer network supported by
MasterCard, as specified in Schedule A.
1.14.    “Processing Services” means all services provided under this Agreement,
as further set forth on Schedule A, attached hereto and hereby incorporated
herein.
1.15.    “Transaction” means an authorization request, cash withdrawal, payment
transaction, refund, account inquiries, reversal, or other financial or
non-financial request initiated by a Customer or a Cardholder at an ATM, POS
device, or other device that accepts debit or credit Cards for payment purposes
and that is transmitted to MasterCard for processing under this Agreement.
1.Processing Services.
2.1.    Processing Services. Subject to the terms and conditions of this
Agreement, MasterCard agrees to perform and Customer agrees to accept the
Processing Services.
2.2    This section is intentionally deleted.
2.3    Project Plan. MasterCard and Customer agree to develop in good faith, and
without commercially unreasonable delay, a detailed project plan for
implementation and conversion, including specific tasks for each party and
estimated schedule (the “Project Plan”). The parties shall work in good faith to
finalize the Project Plan no later than ninety (90) days after the Effective
Date of the Agreement. Each party shall timely complete each responsibility and
obligation to be performed by MasterCard or Customer as set forth in the Project
Plan or related specification documents. Each party agrees to provide
appropriate personnel to support, coordinate and successfully complete the
Project Plan in a timely and efficient matter, including without limitation each
party’s assignment of a dedicated project manager. The dedicated project manager
for each party shall regularly communicate on the progress of the Project Plan,
the feasibility of the dates specified in the Project Plan, and such other
matters which may affect the implementation and conversion of the Processing
Services. The Project Plan shall be incorporated by reference as Schedule D. The
initial implementation and conversion, as set forth in the Project Plan, shall
be [*]. Material scope changes may be billable on a time and materials basis, as
mutually agreed upon by the parties (through the Change Control Form set forth
in Schedule D).
2.4.    Future Processing Services. MasterCard may, from time to time during the
Term of this Agreement, make additional processing services available to
Customer by way of product announcements, technical bulletins, or other written
communication. Customer may hereafter commission MasterCard, and MasterCard may
accept such commission, to provide such additional processing services as the
parties hereinafter agree subject to the terms and conditions of this Agreement.
Such commission for additional processing services shall not be effective until
the parties have executed a written agreement signed by Customer and MasterCard
that contains, at a minimum: (i) a description of the additional processing
services to be performed; (ii) the time period in which such additional
processing services are to be performed; (iii) the price for such additional
processing services; and (iv) any other terms or fees associated with such
commission. The parties acknowledge and agree that this Agreement shall apply in
respect of any such future processing services and such future processing
services shall be deemed “Processing Services” under this Agreement.
2.5.    Mandated Modifications to the Processing Services.
2.5.1    MasterCard will not charge Customer for any modifications to the IPS
Platform as a result of a Network standard release process (e.g., MasterCard
standard releases). If Customer does not implement a Network standard release by
the applicable compliance date, provided MasterCard has provided notice as
required by Section 2.5.3, MasterCard shall be entitled to charge Customer for
any additional services resulting therefrom (e.g., suppression of mandated
fields), on a time and materials basis at the Professional Services rate set
forth in Schedule B (or for such additional commercially reasonable fees
mutually and reasonably agreed upon between the parties in a separate written
amendment hereto). Except as provided below, if any Network, third party service
provider, governmental entity or regulator, industry standards setting body, or
other third party mandates (or any changes made by such third party require)
industry wide modifications that substantially impact the Processing Services,
MasterCard may pass on any related costs or charges; provided, however, that
MasterCard will use reasonable efforts to prorate such charges among its
customers using the affected Network, service provider, or technology.




268951.31
2
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

Confidential


2.5.2    If any Customer-specific modifications to the Processing Services are
required by a Network, third party service provider, governmental entity or
regulator, industry standards setting body, or other third party, MasterCard
shall provide, at Customer’s request and pursuant to a mutually agreed upon
timeline and project plan, modifications to the Processing Services pursuant to
Customer’s requirements to be in compliance with such laws or regulations
provided that Customer shall pay MasterCard for such services on a time and
materials basis at the Professional Services rate set forth in Schedule B (or
for such additional commercially reasonable fees that are mutually and
reasonably agreed upon between the parties in a separate written amendment
hereto).
2.5.3 MasterCard shall provide Customer at least [*] written notice of Network
standard releases requiring modifications to the IPS Platform unless such
Network mandates a shorter time period for implementation.
2.6.    MasterCard Mandated Modifications. MasterCard may modify the Processing
Services and provided such modifications are made available, without additional
charge from MasterCard, and those changes do not have a material adverse impact
on the performance of the Processing Services and do not result in a material
decrease of features, functions or attributes of the Processing Services, and
Customer is provided at least [*] prior notice, Customer will be required to
implement such modifications within the specified time period. If Customer does
not implement such mandated modifications, MasterCard may, for the duration of
such non-compliance, charge fees on a time and materials basis at the
Professional Services rate set forth in Schedule B (or for such additional
commercially reasonable fees that are mutually and reasonably agreed upon
between the parties in a separate written amendment hereto to the extent
attributable to MasterCard’s efforts required for any additional services
resulting therefrom).
2.7    This section has been intentionally deleted.
2.8    Documentation. MasterCard shall provide Customer with at least [*] prior
written notice of any update or amendment to the Documentation which materially
impacts Customer’s operations.
2.9    Reporting Responsibilities. Prior to the Full Conversion Date, MasterCard
and Customer shall agree on reporting needs mandated by a Network or a third
party provider and not currently part of MasterCard’s standard product offering;
MasterCard will build the functionality for those reports [*]. Following the
Full Conversion Date, any newly requested reports not part of MasterCard’s
standard product offering will be developed and provided as mutually agreed upon
by the parties.
2.Responsibilities of Customer.
3.1.    Instructions. In performing its obligations and responsibilities under
this Agreement, MasterCard shall be entitled to rely on all information, data
and instructions provided by Customer or third parties on Customer’s behalf to
MasterCard. Customer also assumes responsibility for reconciling and balancing
the daily activity reports to the Customer’s pool balance(s). MasterCard will be
notified (which may be done via email) of any reconcilement issues with the pool
balance(s) within [*] of problem identification. Customer will reconcile and
balance the pool balances daily. Any failure of Customer to notify MasterCard of
any out-of-balance condition within such time period waives Customer’s right to
an available adjustment. Subject to the foregoing, Customer acknowledges that in
providing Card balance computation services and acting as the database of
record, MasterCard does not hold or otherwise maintain funds and shall have no
liability or responsibility to any party (including the Cardholder) for same;
such liability and responsibility shall lie exclusively with Customer. Subject
to the foregoing notification obligations, MasterCard acknowledges that it shall
be responsible for any errors it makes to Cardholder accounts.
3.2.    Cooperation. Customer agrees to cooperate with MasterCard and to provide
timely performance of its obligations, including, but not limited to: (i)
subject to Section 2.8, compliance with any requirements contained in any
Documentation; (ii) providing MasterCard with any reasonably requested
information, assistance, access to equipment, and appropriately trained
resources in a timely manner; and (iii) timely performing such other tasks
specified herein.
3.3.    This section is intentionally deleted.




268951.31
3
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

Confidential


3.4.    Financial Obligations. Customer will maintain account(s) with such
financial institutions as may be required for Network sponsorship and will
maintain such balances as may be required for the settlement of Transaction
activity, authorized adjustments, and any other financial obligations arising
under the Processing Services.  In the event MasterCard is settling on behalf of
Customer:
3.4.1.    MasterCard shall have the right at any time and in its sole discretion
to perform a risk evaluation of Customer and may deem that Customer creates a
financial risk for MasterCard with regard to Customer’s ability to fully meet
its settlement obligations relating to all the items that are processed via
Customer’s settlement with MasterCard IPS.  If MasterCard reasonably deems such
a risk exists after completion of the risk evaluation, it may require Customer
to either: (i) prefund a settlement account; or (ii) provide cash collateral
from Customer, or line of credit or guarantee for Customer from a mutually
acceptable third party, or (iii) provide such other means mutually agreed upon
to mitigate risk, in any of the foregoing cases in an amount up to the peak
settlement balances over a rolling [*] period.
3.4.2.    In no event shall MasterCard incur any liability associated with any
potential settlement shortfall or collection issue that has not been caused by
the actions of MasterCard, including without limitation, settlement funding
obligations of Customer, Network, MasterCard customers or other third party. 
MasterCard’s sole obligation is to facilitate movement of funds that are
provided by other parties. Customer shall remain solely responsible for all
settlement funds. In the event of Customer’s failure to settle, the “Failure of
Customer to Settle” section set forth in Chapter 1 of the MasterCard Settlement
Manual shall apply. Customer will be notified of any changes to such manual
through MasterCard’s standard bulletin process.
3.5.    Telecommunications; Local Lines.
3.5.1.    Customer agrees to acquire and maintain its equipment, software
configuration and its telecommunications network standards (including with
respect to interfaces and connections) in accordance with the standards set
forth in the Documentation, subject to Section 2.8. If Customer does not
maintain such standards, MasterCard reserves the right to pass through any and
all additional related charges to Customer that MasterCard incurs as a result of
Customer’s non-conformity to the MasterCard standards in regard to equipment,
software configuration and telecommunications network as set forth in the
Documentation. These pass through charges will be listed on Customer invoices.
3.5.2.    The parties will mutually agree upon ownership, provision and
maintenance of telecommunication lines. The parties shall mutually agree upon
whether: i) Customer will reimburse MasterCard in full for all telecommunication
costs that are incurred by MasterCard on Customer’s behalf, subject to
Customer’s prior approval of the service provider(s) and pricing; or ii)
Customer will procure their own telecommunication services.
3.6.    Cardholder Interaction. MasterCard does not undertake any direct
relationship or privity with any Cardholders. In the event that Customer
requests that MasterCard interact directly with Cardholders, Customer shall
compensate MasterCard for such interaction on a time-and-materials or other
mutually agreed upon basis. MasterCard will use commercially efforts to forward
to Customer any complaints it may receive from Customer’s Cardholders, and
Customer shall be responsible for responding to any such complaints. Customer,
however, acknowledges that MasterCard will not have a formal Cardholder
complaint process established under this Agreement. MasterCard shall cooperate
and respond to reasonable requests by Customer for additional information
related to any such complaints.
3.7.    Commitment. Customer agrees to obtain all processing services (similar
to those provided hereunder) exclusively from MasterCard through the Term. The
parties acknowledge that the following events shall not be deemed a violation of
this obligation: (i) [*]; (ii) [*]; or (iii) [*].
3.8.    Compliance with Laws. Customer shall comply with all applicable federal
laws or regulations of the United States and its territories, as well as any
state or local laws, regulatory requirements, or other governing regulations
applicable to Customer’s business or use of the Processing Services (“Local
Regulations”). Customer shall promptly notify MasterCard of any changes in the
applicable Local Regulations that would impact the Processing Services. In




268951.31
4
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

Confidential


the event the geographic scope of this Agreement extends outside the United
States, this provision will be amended pursuant to the terms of this Agreement.
3.9.    Third Party Products. With regard to any third party products made
available by MasterCard through the Processing Services, any such third party
products shall be used by Customer solely in connection with the Processing
Services.
3.10.    Network Access. Customer will provide access for its security
administrators and appropriate roles and entitlements for the user profiles.
Customer security administrators will provide only Customer authorized users
with required system access. Each user will authenticate using: (i) software
token plus user id and password; or (ii) single sign-on. Two factor
authentication is required if the Customer chooses to access Portfolio Viewer
using single sign -on. Customer will be responsible for providing Internet
access, which is required for workstations accessing Portfolio Viewer.
4.    Responsibilities of MasterCard.
4.1.    Business Continuity/Disaster Recovery. As set forth in Schedule G,
MasterCard shall take reasonable precautions to prevent and mitigate any
disaster that may affect the ability of MasterCard to provide the services to be
performed by MasterCard under this Agreement.
4.2.    Compliance with Laws. Subject to the provisions of Section 2.5,
MasterCard shall comply with all applicable federal, state, and local laws and
regulations, regulatory requirements, or other governing regulations to the
extent they are applicable to MasterCard as a provider of the Processing
Services provided that nothing in the Agreement shall be construed as imposing
on MasterCard any compliance obligations applicable to Customer’s business.
MasterCard shall comply with Network rules to the extent they are applicable to
MasterCard as a provider of the Processing Services provided that nothing in
this Agreement shall be construed as imposing on MasterCard any compliance
obligations applicable to Customer’s Network obligations. The parties
acknowledge and agree that MasterCard is not a “provider of prepaid access,” as
such term is defined by the Financial Crimes Enforcement Network, by virtue of
entering into, or performing its obligations under, the Agreement.
4.3.    Cooperation. MasterCard agrees to cooperate with Customer and to provide
timely performance of its obligations, including, but not limited to: (i)
compliance with any requirements contained in any Documentation; (ii) providing
Customer with any reasonably requested information, assistance, access to
equipment, and appropriately trained resources in a timely manner; and (iii)
timely performing such other tasks specified herein.
4.4.    Implementation Services. MasterCard shall develop the Project Plan
together with Customer and perform associated implementation services in order
to provide the Processing Services.
4.5.    Subcontracting. MasterCard shall have the right to delegate or
subcontract the services to be performed under this Agreement to its Affiliates.
MasterCard shall have the right to subcontract portions of the services to be
performed under this Agreement to any third parties. MasterCard shall remain
solely responsible for fulfilling the obligations of this Agreement and for the
actions or inactions of its subcontractors or its Affiliates. MasterCard will
provide Customer with prior written notice if MasterCard engages a subcontractor
to provide the Processing Services as set forth in Schedule A; without limiting
the foregoing, prior notice shall not be required for staff augmentation or
professional services to the extent access to PII is not included. Any
subcontractor of MasterCard under this Agreement shall be legally bound by
commercially reasonable obligations of confidentiality, which shall be no less
stringent than MasterCard’s obligations set forth in this Agreement, and
MasterCard will follow MasterCard’s third party security due diligence processes
in selecting any such subcontractors.
4.6.    Dedicated Support Group. During the implementation and conversion
process, MasterCard will provide the required resources to achieve the project
milestones outlined in the Project Plan. It will include at a minimum the
following personnel: Implementation Project Manager to assist in all phases of
the build, a Conversion Project Manager to assist with all phases of the
conversion, a Configuration Analyst to assist with the program setup, a Data
Analyst to assist with the conversion, a Product Manager to assist with the
product requirements and delivery and a Lead Business Analyst to assist with
both the implementation and conversion. Upon the First Live Transaction Date,
MasterCard will




268951.31
5
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

Confidential


provide a support group of three (3) people consisting of the following: Account
Manager, Customer Support Operations Specialist, and an Implementation Project
Manager. The duties of the Dedicated Support Group will be client relationship
services (including consultative services on the use of features and/or
functionality and trouble shooting), conversion/deconversion services, issue
management services, production support services and custom project activities.
The parties shall conduct quarterly business review meetings to review and
analyze the parties’ overall performance.
5.    Fees, Payment and Taxes.
5.1.    Fees. Customer shall pay MasterCard the fees for Processing Services as
set forth in Schedule B attached hereto and hereby incorporated herein, as may
be amended from time to time by mutual agreement of the parties.
5.2.    Payment. Each calendar month, MasterCard will provide an electronic
invoice to Customer by the fifteenth day of the following calendar month, which
sets forth detailed billing for the Processing Services that occurred and the
corresponding fees that are due and payable to MasterCard. MasterCard shall
automatically process Customer’s payment of such invoice through the MasterCard
Consolidated Billing System (“MCBS”). All MCBS policies and guidelines will
apply. MasterCard shall invoice all fees, expenses and charges within [*] after
the month in which the services were rendered or the expense incurred. [*]
5.3.    Disputed Charges. Customer may dispute any charge or amount on any
invoice in accordance with MCBS policies and guidelines.
5.4.    Taxes. Any taxes, levies, or similar government charges based on this
Agreement or on the Processing Services provided under this Agreement, including
but not limited to sales, use, property, and value added taxes, shall be paid by
exclusively Customer in a timely manner; except that, Customer shall not be
responsible for any taxes based upon the real estate, employees or income of
MasterCard.
6.    Warranties.
6.1.    MasterCard Warranties.
6.1.1.    MasterCard warrants that, as of the Effective Date, and at all times
during the Term, (i) the Processing Services will comply, in all material
respects, with the specifications described in applicable Documentation
incorporated herein; (ii) that all Processing Services will be performed in a
workmanlike manner; (iii) that its employees shall have the proper skill,
training, and background so as to be able to perform Processing Services in a
workmanlike manner; (iv) [*]; (v) it has the power to execute, deliver and
perform this Agreement; (vi) this Agreement is duly authorized and will not
violate any provisions of law or conflict with any other agreement to which
MasterCard is subject or by which the assets of MasterCard are bound; (vii) it
has all government licenses, if any, required to conduct its business, and is
legally qualified to conduct business in every jurisdiction where it does so;
and (viii) subject to the limitation of liability set forth in Sections 13.3 and
subject solely to the remedies and obligations set forth in Sections 14.2.1, it
has the right to provide the Processing Services, using all computer software
and all intellectual property required for that purpose. MasterCard hereby
represents that, as of the Effective Date, there are no known errors in the IPS
Platform that will have a material adverse effect on Customer’s use of the
Processing Services in accordance with the Documentation.
6.1.2.    MasterCard shall not be responsible for the accuracy or adequacy of
input material or data furnished by Customer or third parties on its behalf, or
the resultant output from any such inadequate or inaccurate input material or
data. The accuracy and adequacy of such input shall be judged as sent by
Customer once it is received by MasterCard’s endpoint in Customer’s data center.
The accuracy and adequacy of output shall be judged as received by Customer at
its endpoint in Customer’s data center. In the event inaccurate input material
or data is provided by either party, the sending party will retransmit a
corrected file.
6.2.    Customer Warranties. Customer represents and warrants that, as of the
Effective Date, and at all times during the Term: (i) all information provided
to MasterCard by Customer in connection with this Agreement, is true and
complete in all material respects; (ii) it has the power to execute, deliver and
perform this Agreement; (iii) this




268951.31
6
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

Confidential


Agreement is duly authorized and will not violate any provisions of law or
conflict with any other agreement to which Customer is subject or by which
Customer’s assets are bound; and (iv) it has all government licenses, if any,
required to conduct its business, and is legally qualified to conduct business
in every jurisdiction where it does so; (v) that Customer’s obligations
hereunder will be performed in a workmanlike manner; (vi) Customer’s employees
shall have the proper skill, training, and background so as to be able to
perform Customer’s obligations hereunder in a workmanlike manner; and (vii)
subject to the limitation of liability set forth in Sections 13.3, it has all
right, title and interest in any intellectual property provided to MasterCard
hereunder.
6.3.    LIMITED WARRANTIES. CUSTOMER ACKNOWLEDGES THAT IT HAS INDEPENDENTLY
EVALUATED THE PRODUCTS AND SERVICES AND THE APPLICATION OF THE PRODUCTS TO ITS
NEEDS. EXCEPT AS MAY BE PROVIDED IN THIS AGREEMENT, ALL PROCESSING SERVICES
PROVIDED BY MASTERCARD ARE “AS IS”, AND MASTERCARD DISCLAIMS ALL WARRANTIES,
WHETHER STATUTORY, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY
WARRANTY OF FITNESS FOR PARTICULAR PURPOSE, MERCHANTABILITY, TITLE OR OTHER
RIGHTS ARISING FROM A COURSE OF DEALING OR USAGE OF TRADE, UNINTERRUPTED OR
ERROR-FREE SERVICES, OR OTHERWISE ARISING BY LAW.
7.    Service Level Standards. MasterCard agrees that the Processing Services
shall be measured against the service level standards set forth in Schedule C
(each, a “Service Level Standard”), which is attached hereto and incorporated
herein. If MasterCard fails to meet a Service Level Standard, MasterCard shall
promptly (i) investigate and report at no charge to Customer on the root
cause(s) of such failure; (ii) advise Customer of the status of remedial efforts
being undertaken with respect to such failure; (iii) notify Customer of the
steps which MasterCard believes should be taken to correct the cause of such
failure; (iv) correct the cause of such failure to help prevent such failure
from reoccurring, and (v) if applicable, pay any monetary penalties set forth in
Schedule C.
8.    Customer Third Party Products and Processing Services. If, as a part of
the Processing Services, Customer requests access to Networks or to other third
party service providers, Customer agrees to enter into the appropriate
agreements with such Networks or third party service providers, including but
not limited to sponsoring financial institutions. Customer agrees to comply with
the terms of any such Network or third party service provider agreement, all
applicable Network operating rules and regulations, and to pay any fees imposed
by Network(s) or third party service providers to the extent applicable to
Customer. Customer shall be responsible for fulfilling any third party reporting
obligations, including the requirements set forth by the Networks or other third
party service providers that are retained by Customer. Any fees assessed by such
third party with respect to the reporting obligations shall be the
responsibility of Customer. MasterCard does not undertake any direct
relationship or privity with such Networks (except to the extent MasterCard
otherwise has direct obligations to a Network as a processor) or third party
service providers with whom Customer has contracted.
9.    Reliance on Customer's Instructions. MasterCard shall generally receive
all necessary instructions, information, and data from Customer. In the event
that instructions, information, and data is transmitted directly to MasterCard
by third parties authorized by Customer in writing to provide such information
on behalf of Customer, MasterCard shall be entitled to rely reasonably upon any
instructions, information, and data so provided.
10.    Ownership.
10.1.    Data Files. MasterCard acknowledges that all data files provided by
Customer or third parties authorized by Customer are and shall remain the sole
property of Customer and/or third party financial institutions issuing Cards,
and that use of and access to such files does not create in MasterCard any
right, title, or interest in such files, except as expressly provided in this
Agreement. Any such information provided by Customer is strictly for use under
this Agreement, including [*]).
10.2.    Processing Services and IPS Platform. Customer acknowledges that all
Processing Services and the IPS Platform are and shall remain the sole property
of MasterCard and/or its third party suppliers and that Customer's use of them
does not create in Customer any right, title, or interest in them, except as
expressly provided in this Agreement. Customer will implement reasonable
security precautions and take appropriate action so as to enable Customer to
satisfy




268951.31
7
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

Confidential


its obligations under this Agreement and to prevent the loss or alteration of,
or unauthorized access to, the Processing Services and the IPS Platform.
11.    Use of Information and Security.
11.1.    Protection of PII. Personally identifiable information (“PII”) shall be
defined as information that identifies a Cardholder or identifies a Card, which
is disclosed to MasterCard pursuant to this Agreement, along with the
Transaction information directly associated with such Cardholder. PII includes,
but is not limited to, Cardholder Card information or information that can
identify an individual or be used to authenticate an individual. MasterCard will
keep and maintain all PII in strict confidence, using such degree of care as is
appropriate to avoid unauthorized access, use, or disclosure. MasterCard
acknowledges and agrees that its access, use, storage, disposal, or disclosure
of PII complies with federal and state privacy and data security laws.
MasterCard is responsible for any unauthorized collection, access, use, storage,
disposal, or disclosure of PII by its employees, agents, Affiliates or
subcontractors.
11.2.    Use of PII. Customer agrees that MasterCard may store, disclose, and
use PII to the extent and in such manner that such storage, disclosure, and use
shall be solely for purposes of performing the obligations of MasterCard under
this Agreement. Further, MasterCard may store, disclose, and use PII for
additional purposes permitted under law or regulation applicable to MasterCard,
which may include (without limitation), the Fair Credit Reporting Act, Title V
of the Financial Services Modernization Act of 1999, their implementing
regulations, Personal Information Protection and Electronic Documents Act,
European Directive 95/46/EC Data solely upon Customer’s prior express written
consent. Customer acknowledges and agrees that MasterCard, in the course of
providing Processing Services, may house PII in or transfer PII [*].
11.3.    Safeguards. MasterCard agrees to maintain appropriate
organizational/administrative, technical and physical safeguards for the PII
received by MasterCard pursuant to this Agreement that are no less rigorous than
accepted industry practices. These safeguards will be designed to (1) maintain
the security and confidentiality of PII; (2) protect against any anticipated
threats or hazards to the security or integrity of such PII; and (3) protect
against unauthorized access to or use of such PII that could result in
substantial harm or inconvenience to any Cardholder. Without limiting the
foregoing, MasterCard shall at all times comply with Customer’s information
security requirements (“ISRs”), as set forth in Schedule E hereto and as the
same may be modified and agreed to by the parties from time to time.
12.    Export Restriction. Regardless of any disclosure made by Customer to
MasterCard of an ultimate destination of any Processing Services, Customer will
not export or re-export, either directly or indirectly, any Processing Services,
or other technology received from MasterCard without first obtaining, at
Customer’s expense, any required export or re-export license from the United
States Government. Customer confirms that Customer will not engage in any
activities related to this Agreement with a blocked person, as that term is
identified on the OFAC List, with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of United States law, regulation, or Executive Order of the
President of the United States. For purposes of this Section, “OFAC List” shall
mean the list of specially designated nationals and blocked persons subject to
financial sanctions that is maintained by the U.S. Treasury Department, Office
of Foreign Assets Control and any other similar list maintained by the U.S.
Treasury Department, Office of Foreign Assets Control pursuant to any
requirements of law, including, without limitation, trade embargo, economic
sanctions, or other prohibitions imposed by Executive Order of the President of
the United States. The OFAC List currently is accessible through the internet
website www.treas.gov/ofac. With respect to third parties retained by MasterCard
in connection with this Agreement, MasterCard will not engage with a blocked
person, as that term is identified on the OFAC list, with whom a citizen of the
United States is prohibited to engage in transactions by any trade embargo,
economic sanction, or other prohibition of United States law, regulation, or
Executive Order of the President of the United States. Customer is solely
responsible for OFAC screening of all Cardholders.
13.Remedy, Damages and Limitation of Liability.
13.1.    Consequential Damages. NOTWITHSTANDING ANYTHING HEREIN (INCLUDING IN
ANY SCHEDULES HERETO) TO THE CONTRARY, IN NO EVENT SHALL EITHER PARTY BE LIABLE
FOR ANY INCIDENTAL, PUNITIVE, EXEMPLARY, INDIRECT, SPECIAL OR CONSEQUENTIAL
DAMAGES ARISING




268951.31
8
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

Confidential


OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT OR THE PROCESSING SERVICES,
EVEN IF SUCH PARTY IS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, WHETHER SUCH
DAMAGES ARE BASED IN CONTRACT, TORT (INCLUDING BUT NOT LIMITED TO NEGLIGENCE),
STRICT LIABILITY, INDEMNIFICATION OR OTHER THEORY AT LAW OR IN EQUITY. THE
PARTIES AGREE THAT THE FOLLOWING ENUMERATED DAMAGES INCURRED BY A PARTY (SOLELY
PURSUANT TO THIS AGREEMENT) SHALL NOT BE LIMITED BY THIS SECTION (AS BEING
INCIDENTAL, PUNITIVE, EXEMPLARY, INDIRECT, SPECIAL OR INCONSEQUENTIAL): (A)
FEES, ASSESSMENTS, FINES OR PENALTIES INCURRED IN CONNECTION WITH THE [*] OR [*]
OR [*]; (B) [*], BASED ON THEN CURRENT [*] AND/OR [*] AND/OR [*] IN CONNECTION
WITH THE [*] OR [*] OR [*]; AND (C) [*] (UNLESS SUCH COURT ORDER OR SETTLEMENT
IS MADE PURSUANT TO THE THIRD PARTY INDEMNIFICATION OBLIGATIONS SET FORTH BELOW,
IN WHICH CASE THE BELOW INDEMNIFICATIONS OBLIGATIONS SHALL APPLY), WHICH SUCH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD. THIS SECTION 13.1 SHALL NOT IN ANY
WAY LIMIT OR EXPAND A PARTY’S INDEMNIFICATION OBLIGATIONS, WHICH SHALL BE SOLELY
AS SET FORTH IN THIS AGREEMENT.
13.2.    Limitation of Action. NOTWITHSTANDING ANYTHING HEREIN (INCLUDING IN ANY
SCHEDULES HERETO) TO THE CONTRARY, MASTERCARD SHALL NOT BE LIABLE FOR ANY
LOSSES, CLAIMS, DEMANDS, PENALTIES, ACTIONS, CAUSES OF ACTION, SUITS,
OBLIGATIONS, LIABILITIES, DAMAGES, DELAYS, COSTS OR EXPENSES, INCLUDING
ATTORNEY’S FEES (FOR PURPOSES OF THIS PROVISION, “LIABILITIES”) OF ANY KIND
(WHETHER SUCH LIABILITIES ARE BASED IN CONTRACT, TORT (INCLUDING BUT NOT LIMITED
TO NEGLIGENCE), STRICT LIABILITIES, INDEMNIFICATION OR OTHER THEORY AT LAW OR IN
EQUITY) UNLESS CUSTOMER PROVIDES MASTERCARD WITH WRITTEN NOTICE (FOR WHICH EMAIL
NOTIFICATION TO THE ACCOUNT MANAGER SHALL SUFFICE) OF THE EVENT THAT GAVE RISE
TO SUCH ALLEGED LIABILITIES WITHIN [*] AFTER A [*] HAS [*] OF SUCH OCCURRENCE;
PROVIDED THAT MASTERCARD ALREADY DOES NOT HAVE THAT KNOWLEDGE. IN ADDITION TO
THE PRECEDING LIMITATIONS, NO ACTION ARISING OUT OF THIS AGREEMENT MAY BE
BROUGHT BY CUSTOMER OR MASTERCARD AGAINST THE OTHER MORE THAN [*] FOLLOWING [*].
13.3.    Limitation of Liability.
13.3.1.    SUBJECT TO SECTION 13.3.2 BELOW, NOTWITHSTANDING ANYTHING HEREIN
(INCLUDING IN ANY SCHEDULES HERETO) TO THE CONTRARY, THE AGGREGATE, CUMULATIVE
LIABILITY OF A PARTY, IN ALL EVENTS, TO THE OTHER PARTY FOR CLAIMS RELATING TO
THIS AGREEMENT OR THE PROCESSING SERVICES, WHETHER SUCH CLAIM IS BASED IN
CONTRACT, TORT (INCLUDING BUT NOT LIMITED TO NEGLIGENCE), STRICT LIABILITY, OR
OTHER THEORY AT LAW OR IN EQUITY, SHALL BE LIMITED AS FOLLOWS:
(a).    FROM THE EFFECTIVE DATE UP TO BUT NOT INCLUDING THE DATE IN WHICH
CUSTOMER HAS CONVERTED [*]% OF ALL PORTFOLIOS TO THE IPS PLATFORM, THE AGGREGATE
AMOUNT OF LIQUIDATED DAMAGES FOR WHICH EACH PARTY MAY BE LIABLE PRIOR TO FIRST
LIVE TRANSACTION DATE PURSUANT TO SECTION 13.4.
(b).    ON OR AFTER THE DATE IN WHICH CUSTOMER HAS CONVERTED [*]% OF ALL
PORTFOLIOS TO THE IPS PLATFORM, THE [*] (OR [*]) BY [*] TO [*] FOR [*] HEREUNDER
DURING THE [*] PERIOD IMMEDIATELY BEFORE THE CLAIM WHICH GAVE RISE TO THE
LIABILITY AROSE.
13.3.2    NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO THE PARTIES’
INDEMNIFICATION OBLIGATIONS (EXCLUDING [*] AND [*] AND [*] OF THE [*] SET FORTH
IN SECTION [*] THAT RESULTS [*] OR [*] OR [*] THE AGGREGATE, CUMULATIVE
LIABILITY OF A PARTY TO THE OTHER PARTY RELATING TO THIS AGREEMENT OR THE
PROCESSING SERVICES, SHALL INCREASE TO THE AMOUNT OF [*].




268951.31
9
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

Confidential


13.4.    Liquidated Damages. Each party acknowledges that it is difficult to
determine the exact damages that a party will suffer as a result of any improper
termination of this Agreement by the other party. As a result, if Customer
improperly terminates this Agreement or if MasterCard terminates this Agreement
for Customer’s material breach prior to First Live Transaction Date, MasterCard
shall be entitled to the prompt payment by Customer of [*] and [*], up to an
aggregate of [*]. If Customer improperly terminates this Agreement or if
MasterCard terminates this Agreement for Customer’s material breach on or after
First Live Transaction Date, MasterCard shall be entitled to the prompt payment
by Customer of [*] (i) [*] of the [*] during the [*] preceding the date of
termination [*] (which for purposes of this section, if [*]), or (ii) [*]. If
MasterCard improperly terminates this Agreement or if Customer terminates this
Agreement for MasterCard’s material breach or if Customer terminates this
Agreement pursuant to Section 16.2.4 prior to the First Live Transaction Date,
Customer shall be entitled to the prompt payment by MasterCard of [*], up to an
aggregate of [*]. If MasterCard improperly terminates this Agreement or if
Customer terminates this Agreement for MasterCard’s material breach or if
Customer terminates this Agreement pursuant to Section 16.2.4 on or after the
First Live Transaction Date, Customer shall be entitled to the prompt payment by
MasterCard of [*] as a result provided, however, that [*]. The amounts payable
under this provision will be paid as liquidated damages and not as a penalty.
This Section shall apply notwithstanding any other provision of this Agreement
to the contrary.
13.5.    Risk Allocation. The parties acknowledge that circumstances could arise
entitling a party to damages or rescission arising from a failure by the other
party to perform its obligations under this Agreement and have agreed, in
certain circumstances as set forth in this Agreement, that the remedies of the
non-defaulting party and the liabilities of the defaulting party shall be
limited as set forth in this Agreement. The parties further acknowledge and
agree that each provision of this Agreement that provides for a limitation of
liability, disclaimer of warranties, or exclusion of damages, including
specifically this Section 13 and Section 6.3, represents a reasonable allocation
of the risk under this Agreement. The willingness of MasterCard to provide the
Processing Services for the fees herein reflects this allocation of risk and the
limitations of liability specified herein.
14.Indemnification.
14.1. Customer Indemnification. Customer shall indemnify, defend, and hold
harmless MasterCard and MasterCard’s Affiliates, officers, directors and
employees from any and all claims, demands, government inquiries or
investigations, fines, fees, assessments, penalties, losses, liabilities,
expenses, and causes of action of any kind made against MasterCard by a third
party arising out of or related to: (i) Customer’s [*]; (ii) Customer’s [*] or
[*] or [*] of the [*] or any [*]; (iii) Customer’s failure to [*]; or (iv) the
[*] or [*] (whether by [*] or [*]) of Customer or Customer’s personnel.
14.2. MasterCard Indemnification.
14.2.1. MasterCard shall indemnify, defend, and hold harmless Customer and
Customer’s Affiliates, officers, directors and employees from any and all
claims, demands, and causes of action of any kind made against Customer by a
third party claiming that any Processing Service provided to Customer under this
Agreement infringes a [*] provided, that Customer (i) promptly notifies
MasterCard of any third party claim subject to indemnification hereunder, (ii)
gives MasterCard the right to control and direct the preparation, defense and
settlement of any such claim, and (iii) gives reasonable assistance to
MasterCard for the defense of same (at MasterCard’s expense). The foregoing
provisions shall not apply to any infringement arising out of: (i) use of the
[*] other than in accordance with the [*] or [*] to the extent that such claim
would not have arisen but for such non-compliance; (ii) any [*] or [*] of the
[*] made by [*] or [*] and such claim would have been avoided in the absence of
such [*]; (iii) [*] or [*] provided by [*] or any [*] on [*] to the extent that
such claim would not have arisen but for such [*] or [*]; or (iv) [*] of the [*]
in [*] or [*] by [*] and such claim would have been avoided in the absence of
such [*]. In the event any of the Processing Services, or any portion thereof,
is held, or in MasterCard’s reasonable opinion is likely to be held to
constitute infringement, MasterCard will, if [*], within a reasonable time, at
its option and sole expense, either: (i) [*]; (ii) [*] or (iii) [*]. In the
event MasterCard is, using reasonable discretion, unable on commercially
reasonable terms to either procure the right to continued use of the allegedly
infringing item or replace the allegedly infringing item as provided in clauses
(i), (ii) and (iii) of the immediately preceding sentence, either party may
terminate this Agreement to the extent of such infringing aspect of the
Processing Service, and in the event of such termination, Customer shall be
released from its [*] obligations set forth in [*] to the extent of such
infringing aspect. This Section 14.2.1 contains the entire liability of
MasterCard for any such alleged infringement.




268951.31
10
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

Confidential


14.2.2. MasterCard shall indemnify, defend, and hold harmless Customer and
Customer’s Affiliates, officers, directors and employees from any and all
claims, demands, government inquiries or investigations, fines, fees,
assessments, penalties, losses, liabilities, expenses, and causes of action of
any kind made against Customer by a third party arising out of or related to:
(i) [*]; (ii) [*] or [*] (whether by [*] or [*]) of [*] or [*]; or (iii) any [*]
or [*] or [*] of [*] caused by [*] or [*] that result from [*]. EXCEPT FOR
MASTERCARD’S OBLIGATIONS UNDER SECTION 13.1, THIS SECTION 14.2.2 CONTAINS THE
ENTIRE INDEMNIFICATION LIABILITY OF MASTERCARD FOR ANY SUCH ALLEGED [*].
14.3. Indemnification Procedures. Each party shall promptly notify the other of
any claim for which it seeks indemnification; authorize the indemnifying party
to defend and to control the defense of the claim, at the indemnifying party's
expense; and provide, at no charge to the indemnifying party, all documents,
witnesses, and other reasonable assistance that may be necessary to defend
against the claim. The indemnified party may participate, at its own expense, in
the proceedings related to the applicable claim. The indemnifying party shall
not compromise or settle such claim without the indemnified party’s prior
written consent if such compromise or settlement (i) would impose a penalty or
limitation upon the indemnified party, including, without limitation, an
injunction or other equitable relief, (ii) would require an admission of
liability from the indemnified party, or (iii) does not include the release of
the indemnified party from all liability arising from or relating to such claim.
15.Confidentiality.
15.1.    Confidential Information. Each party acknowledges that they may be
exposed to confidential or proprietary information of the other party,
including, without limitation, inventions, trade secrets, computer programs,
customers, employees, methods, processes, work flow, data flow, functional and
technical specifications, business plans, accounting and financial information,
promotional and marketing activities, information regarding purchases and sales
and other material designated as confidential expressly or by the circumstances
under which it is provided (“Confidential Information”). Without limiting the
generality of the foregoing, the IPS Platform, and all components thereof, shall
be treated as MasterCard’s Confidential Information. PII and all other
information related to Cards and Cardholders shall be treated as Customer’s
Confidential Information but the use, disclosure, and return/destruction of PII
shall be governed by Sections 10 and 11.
15.2.    Obligations. Each party will use at least the same degree of care to
prevent unauthorized use or disclosure to third parties the Confidential
Information of the other as it employs to avoid unauthorized use, disclosure,
publication or dissemination of its own information of a similar nature, but in
no event less than a reasonable standard of care. A party may disclose
Confidential Information of the other to third parties performing services
hereunder only where (i) such disclosure is necessary to perform its obligations
under this Agreement, and (ii) the disclosure is in accordance with the terms
and conditions of this Agreement and subject to written obligations of
confidentiality at least as restrictive as those set forth in this Agreement. In
any event, each party shall be liable for any breach of the obligations defined
within this Agreement by its personnel, external or internal auditors or
contractors. Neither party will (i) make any use or copies of the Confidential
Information of the other except as necessary in accordance with this Agreement,
or (ii) acquire any right in or assert any lien against the Confidential
Information of the other, or (iii) refuse for any reason (including a default or
material breach of this Agreement by the other party) to promptly provide the
other party’s Confidential Information (including all copies thereof) to it if
requested in writing to do so. Upon the expiration or termination for any reason
of this Agreement and the concomitant completion of a party's obligations under
this Agreement, each party shall (except as otherwise provided in this
Agreement), return or destroy, as the other may direct, all documentation in any
medium that contains, refers to, or relates to the other party's Confidential
Information, and retain no copies. In addition, the parties shall take
reasonable steps to ensure that their employees comply with these
confidentiality provisions.
15.3.    Exceptions. The obligations of this Section 15 will not apply to any
particular information which any party can demonstrate: (i) was, at the time of
disclosure to it, in the public domain; (ii) after disclosure to it, is
published or otherwise becomes part of the public domain through no fault of the
receiving party; (iii) was rightfully in the possession of the receiving party
at the time of disclosure to it; (iv) is received from a third party who had a
lawful right to disclose such information to it; or (v) was independently
developed by the receiving party without reference to Confidential Information
of the furnishing party. Notwithstanding the foregoing, the exclusions provided
in this Section 15.3 shall not be deemed to permit MasterCard to use PII for any
purpose other than except as provided in Sections 10.1 and 11.2.




268951.31
11
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

Confidential


15.4.    Legally Required Disclosures. A party shall not be considered to have
breached its obligations under this Section 15 for disclosing Confidential
Information of the other party as required to satisfy any legal demand of a
government, judicial or administrative body; provided, however, that, promptly
upon receiving any such demand and to the extent that it may legally do so, such
party advises the other party so that the other party may take appropriate
actions in response to the demand. MasterCard acknowledges that Customer may be
obligated to file a copy of this Agreement as an exhibit to any report or other
filing with the U.S. Securities and Exchange Commission (“SEC”). Customer shall
notify MasterCard in advance and shall file with the Secretary of the SEC an
application requesting confidential treatment pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended. In the event of any such filing,
Customer shall provide MasterCard with a copy of the Agreement marked to show
provisions for which Customer intends to seek confidential treatment and shall
reasonably consider and incorporate MasterCard's comments thereon to the extent
consistent with the legal requirements governing redaction of information from
material agreements that must be publicly filed. MasterCard shall promptly
provide any such comments.
15.5.    Notification. In the event of any material disclosure or loss of, or
inability to account for, any Confidential Information of the furnishing party,
the receiving party will notify the furnishing party promptly upon the
occurrence of any such event.
15.6.    No Obligation to Disclose. Nothing contained in this Agreement shall be
construed as obligating a party to disclose its Confidential Information to the
other party, or as granting to or conferring on a party, expressly or impliedly,
any rights or license to the Confidential Information of the other party.
16.Term and Termination.
16.1.    Term. The term of this Agreement shall commence on the Effective Date
and expire on the last day of the month which is [*] from the Full Conversion
Date, subject however, to (i) renewal or (ii) earlier termination in each
instance as provided herein (the “Initial Term”, together with any extension of
the Initial Term, collectively, the “Term”). The Term shall automatically be
renewed for additional periods of twelve (12) months unless one party provides
the other party at least one-hundred eighty (180) days’ notice of its intention
not to renew prior to the then-current expiration date. The parties will
memorialize the Full Conversion Date in written correspondence.
16.2.    Termination.
16.2.1.    Either party may terminate this Agreement in its entirety if the
other party is in material breach of this Agreement, effective one hundred
eighty (180) days after the other party’s receipt of written notice of the
material breach that remains uncured prior to the effective date of termination;
except that, if the material breach is Customer's failure to pay any undisputed
monies as required by this Agreement, MasterCard may terminate this Agreement in
its entirety, effective ninety (90) days after written notice of such default is
received by Customer if the non-payment is not cured prior to the effective date
of termination.
16.2.2.    Either party may also terminate this Agreement in its entirety,
effective immediately upon written notice, if the other party (i) makes a
general assignment for the benefit of its creditors; (ii) suffers the
appointment of a trustee, liquidator, or receiver for its business or property;
(iii) is the subject of a bankruptcy, receivership, insolvency, dissolution, or
liquidation proceeding; or (iv) is adjudicated insolvent or bankrupt.
16.2.3.    Termination of this Agreement shall not relieve either party from any
obligation accrued through the date of termination or from any terms and
conditions in this Agreement that continue beyond termination.
16.2.4.    [*].
16.3.    No Early Termination. No early termination of this Agreement is
permitted under any circumstances except for those set forth in this Section 16.
16.4.    Transition Assistance. Upon termination or expiration of this
Agreement, MasterCard shall provide reasonable transition assistance to Customer
in exchange for (1) the advance payment to MasterCard of an amount equal to [*]
and (2) [*]. This duty to provide reasonable transition assistance shall
continue for up to [*] days following the termination or expiration of this
Agreement. During the transition period, this Agreement shall continue on the




268951.31
12
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

Confidential


same commercial terms and conditions until the completion of the transition. In
the month that is [*] months prior to [*], the parties shall in good faith [*],
if necessary, so that it is [*]. Any amount remaining in the [*] upon
MasterCard's completion of the provision of transition assistance to Customer
shall [*] and any [*] shall promptly be paid by [*]. Notwithstanding the
foregoing, fees, expenses and charges related to transition assistance shall not
exceed [*] (which amount shall not include [*] and [*]).
16.5.    Equipment Return. Any equipment provided by MasterCard (and not
otherwise purchased by Customer pursuant to this Agreement) and placed at
Customer’s site during the Term of this Agreement must be returned upon
completion of transition assistance. Customer will pay to MasterCard an amount
equal to the replacement cost of any equipment not returned to MasterCard within
ninety (90) days after transition assistance is completed. The equipment may
include, but is not limited to ATM modems, workstations, and other
telecommunications equipment. If Customer chooses to reconfigure its
telecommunications system during the Term, and such reconfiguration calls for
the early return of equipment or lines provided by or through MasterCard,
Customer shall be responsible for and invoiced for any charges or fees assessed
due to early termination of the telecommunications services. If the early
termination of the telecommunications services occurs due to MasterCard’s change
of telecommunication service provider, or a termination of this Agreement due to
a MasterCard material breach or if MasterCard improperly terminates this
Agreement, Green Dot shall not be responsible for any charges or fees assessed
for early termination of the telecommunications services.
17.Dispute Resolution.
17.1.    Internal Escalation. Any dispute involving this Agreement, the
Processing Services or the obligations of either party under this Agreement
(“Dispute”) shall be subject to the following escalation procedure, which shall
begin upon written notification, which may be done via electronic mail
(“email”):
(a).    Stage 1 – In the event Customer’s line manager and MasterCard’s account
manager identify an issue and are not able to resolve the issue, the dispute
must be immediately escalated to Stage 2.
(b).    Stage 2 – Customer and MasterCard’s senior managers shall meet within
two (2) business days; if the dispute cannot be resolved within five (5)
business days of referral to them, the dispute must be immediately escalated to
Stage 3.
(c).    Stage 3 – Within five (5) business days of escalation from Stage 2,
Customer and MasterCard senior executives shall meet for a period as mutually
agreed. If the dispute cannot be resolved within fifteen (15) days of escalation
to Stage 3, the dispute must be immediately escalated to Stage 4.
(d).    Stage 4 – If the dispute remains unresolved after thirty (30) business
days of the original dispute notice, the parties may submit the Dispute to
formal binding arbitration, in accordance with the arbitration provisions below,
upon mutual agreement.
17.2.    Arbitration of Disputes. Arbitration shall be conducted by the American
Arbitration Association which shall administer the arbitration under its
commercial rules (the “AAA Rules”). Arbitration shall be initiated by a written
demand for arbitration that describes the controversy or claim in reasonable
detail and specifies the relief requested. The arbitration shall be conducted by
one arbitrator chosen in accordance with the AAA Rules (or three arbitrators for
disputes involving more than $500,000) within thirty (30) days after receipt by
the respondent of the demand to arbitrate. The arbitration, including the
rendering of the award, shall take place in New York, New York, which shall be
the exclusive forum for resolving Disputes. This arbitration provision is
intended by the parties to be self-executing. The arbitrator shall have sole
jurisdiction to determine whether: (a) a claim is subject to arbitration; (b)
the arbitration may proceed even if one of the parties refuses to attend or
participate; and (c) an award against that party may be ordered pursuant to
default or otherwise. The parties agree that they will arbitrate all Disputes
regardless of the existence of any related dispute, action or special proceeding
between either of the parties hereto and/or any third party. The arbitrator(s)
shall render a written arbitration decision with the award, and the decision of
the arbitrator(s) shall be final and binding upon the parties. The parties
hereby waive any right of appeal under applicable law. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court of competent
jurisdiction. The prevailing party shall be entitled to seek to recover its
reasonable attorneys’ fees and its share of the costs, including any auditing
costs or expenses of




268951.31
13
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

Confidential


expert witnesses. The parties agree to maintain the confidentiality of any
Confidential Information disclosed during any such proceeding. The existence of
such proceedings and the findings thereof shall be deemed the Confidential
Information of both parties.
18.Miscellaneous.
18.1.    Records. Each party agrees to maintain its books and records relating
to the fees and other costs and expenses under this Agreement for not less than
seven (7) years (or if applicable, such longer period mandated by local auditing
or regulatory requirements) after the Processing Services have been performed
and/or all fees for the Processing Services have been paid.
18.2.    Audit. The audit obligations, which are set forth in Schedule G, are
incorporated herein by reference.
18.3.    Remedies. The remedies set forth herein are non-exclusive. In addition
to these remedies, the parties shall be entitled to pursue any other remedies
that they may have at law or in equity.
18.4.    Notices. Operational notices specified herein may be provided pursuant
to email or through other widely distributed electronic notifications. All
notices relating to this Agreement, must be in writing and will be deemed given
upon hand delivery or upon receipt if sent by an overnight courier delivery
service of general commercial use and acceptance (including, without limitation,
DHL, FedEx or UPS) to the following addresses or such other address as may be
later designated by notice given by such party:


If to Customer:    Green Dot Corporation
3465 E. Foothill Blvd
Pasadena CA, 91107
Attention: Mr. Steven Streit – CEO


with a copy to the office of the general counsel at the same address.


If to MasterCard:     MasterCard International Incorporated
2000 Purchase Street
Purchase, New York 10577
Attention: Mrs. Cathy McCaul


with a copy to the office of the general counsel at the same address.


18.5     Miscellaneous. A failure or delay of either party to enforce any
provision of or exercise any right under this Agreement shall not be construed
to be a waiver. No waiver by a party shall be effective unless expressly made in
writing. If any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable or invalid in any respect, such
unenforceability or invalidity shall not affect any other provision of this
Agreement, and this Agreement shall then be construed as if such unenforceable
or invalid provisions had never been a part of this Agreement. The captions in
this Agreement are included for convenience only and shall not affect the
meaning or interpretation of this Agreement. This Agreement shall be binding
upon each party’s respective successors and assigns and each party shall cause
such successor and assignee to be so bound; provided, however, that neither
party shall have the right to assign or transfer to any third party (including
without limitation, by way of sale of any Cards subject to this Agreement, by
voluntary or involuntary transfer, by operation of law or otherwise), nor shall
any successor to a party have or receive any of such party’s rights against the
other party, or the benefits of this Agreement, without first obtaining the
prior written consent of non-assigning party, which shall not be unreasonably
withheld. Notwithstanding the foregoing, either party may, without penalty or
consent, assign its rights and obligations under this Agreement to an Affiliate
or successor in interest in the event of a merger, consolidation or other
corporate reorganization or sale of all or substantially all the assets related
to this Agreement provided such successor is willing and able to fulfill the
obligations of this Agreement. This Agreement evidences the entire agreement and
understanding between MasterCard and Customer with respect to the transactions
contemplated by this Agreement and supersedes all prior agreements between the
parties with respect to such transactions. This Agreement is independent of any
other Agreement executed between the parties, including




268951.31
14
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

Confidential


without limitation, any agreements related to the MasterCard Network or any
other MasterCard products or services. This Agreement shall not be amended or
modified in any respect except in writing, duly executed by both MasterCard and
Customer. This Agreement and the respective rights and obligations of the
parties hereto shall be governed by the laws of the State of New York without
reference to its conflict-of-laws or similar provisions that would mandate or
permit application of the substantive law of any other jurisdiction. The state
and federal courts located in New York, New York shall have exclusive
jurisdiction over any and all disputes relating to this Agreement. This
Agreement may be executed in one or more counterparts, each of which, taken
together, shall constitute but one original document. The parties expressly
acknowledge that the terms and conditions of this Agreement have been the
subject of review, discussion, and participation by both parties. If there is
any conflict or inconsistency between the Agreement and a Schedule to this
Agreement, then priority shall be given to the Agreement unless explicitly
stated in the applicable Schedule (and referencing the specific provisions of
the Agreement being superseded).
18.6.    Equitable Relief. Recognizing that damages may not be an adequate
remedy in the event of a breach of the provisions of this Agreement regarding
confidentiality and intellectual property and that such a breach may cause
irreparable harm, the parties shall have the right, as applicable, to: (i)
specifically enforce this Agreement; (ii) rescind the agreement or seek specific
performance, and/or (iii) restrain and enjoin breaches and threatened breaches,
in each instance without the necessity of posting any bond in connection
therewith.
18.7.    Trademark. Except as otherwise permitted, neither party is granted any
rights under this Agreement to use any trademark, trade name or service mark,
which belongs or is licensed to the other party, without prior written approval
of such party. The parties acknowledge and agree that any unauthorized use of
the other party’s trademark will result in immediate and irreparable injury to
such party, and, therefore, each party authorizes the other to seek injunctive
relief in order to prohibit the other party from (or to cause the other party to
cease) use of a its name or marks, as well as to seek all other legal or
equitable remedies to which the party may be entitled. To the extent a party
prevails in a suit at law or in equity for the purpose of enforcing trademark
rights, the other party understands and agrees that such prevailing party shall
be entitled to recover its reasonable attorneys’ fees plus court costs and
expenses.
18.8.    Publicity. The parties shall cooperate to create an initial press
release upon the First Live Transaction Date, as well as subsequent public
communications, and each party shall seek the other party’s consent prior to
issuing any news release, public announcement, advertisement, or any other form
of publicity, in any form or content, in connection with this Agreement and/or
referring to the other party.
18.9.    Independent Contractor Relationship. The relationship of MasterCard to
Customer shall at all times relevant hereto be solely and exclusively that of an
independent contractors and nothing contained in this Agreement shall create any
other relationship (including employment, partnership or joint venture), between
the parties or be construed to entitle either party or its personnel to be
considered the other party’s employees or subcontractors.
18.10.    Force Majeure. Neither party shall be liable for loss or damage or be
deemed to be in default under this Agreement if its failure to perform its
obligations (other than payment of fees) results from acts of God, natural
disasters, terrorism, fires, strikes, embargoes, war, insurrection, riot, or
other cause beyond the reasonable control of the party and in the case of
MasterCard, whose occurrence affects multiple states/region impacting both of
MasterCard’s data centers; provided however that the foregoing shall not be
deemed to excuse any failure to exercise prudence or diligence in the conduct of
such party’s affairs. If either party is affected by an interruption or delay
contemplated by this section, it will (i) promptly provide notice to the other
party, explaining the full particulars and the expected interruption or duration
of the such delay, and (ii) use its best efforts to remedy the interruption or
delay if it is reasonably capable of being remedied.
18.11.    Survival of Terms. The rights and obligations of the parties which by
their nature must survive termination or expiration of this Agreement in order
to achieve its fundamental purposes including, without limitation, the
provisions of the following Sections entitled “EXPORT RESTRICTION,”
“CONFIDENTIALITY,” “INDEMNIFICATION,” “REMEDY, DAMAGES AND LIMITATION OF
LIABILITY,” “TRANSITION ASSISTANCE,” “EQUIPMENT RETURN,” and “MISCELLANEOUS,”
shall survive in perpetuity any termination of this Agreement.




268951.31
15
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

Confidential


18.12    Rights of Third Parties. This Agreement is entered into solely between,
and may be enforced only by, Customer and MasterCard. This Agreement shall not
be deemed to create any rights in third parties, including suppliers, customers,
Cardholders, clients or Affiliates of a party or to create any obligations of a
party to any such third party, which, by virtue of any applicable law, might
otherwise be enforceable by a third party against either party to this
Agreement.
18.13    Insurance. During the Term, MasterCard shall maintain, at a minimum,
the insurance coverage and limits set forth in Schedule F attached hereto.
Promptly upon request therefor, MasterCard shall provide evidence of such
insurance to Customer.
18.14.    Background Check. All U.S. personnel performing services under this
Agreement will have been subjected to the following background checks upon
hire:  [*] search including at least a [*] and [*] in [*] and [*] and [*] and
[*]; [*] (or other [*], if applicable) [*]; [*]; [*] and [*]; [*]; and [*].  In
addition, all employees must provide proof of authorization to work prior to
commencing work at MasterCard.  For all non-U.S. personnel, MasterCard performs
comparable checks, including the [*], subject to any limitations of local laws.
Personnel will not be eligible for employment if MasterCard determines they
falsified identification documents, diploma, work history or personal
references. Unless prohibited by law, personnel will also not be eligible for
employment if their background checks identify: [*], or [*] or [*] (including
[*] or [*], or [*].) MasterCard will contractually require its subcontractors
who will have [*] to perform comparable background checks subject to any
limitations of local laws.




(This space intentionally left blank. Signature block follows)




268951.31
16
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.



--------------------------------------------------------------------------------

Confidential






IN WITNESS WHEREAS, the parties hereto have caused this Agreement to be executed
as of the Effective Date in duplicate originals by their duly authorized
officers, each party retaining one duplicate original hereof.
MasterCard
 
Customer
 
 
 
MasterCard International Incorporated
 
Green Dot Corporation
 
 
 
 
 
 
Signature: /s/ Chris A. McWilton
 
Signature: /s/ Steven W. Streit
 
 
 
Name: Chris A. McWilton   
 
Name: Steven W. Streit
 
 
 
Title: President, North America   
 
Title: CEO


Date: December 19, 2013
 


Date: December 12, 2013






 









Schedule A – Description of Services
Schedule B – Fees
Schedule C – Service Level Standards
Schedule D – Project Plan and Change Control Process
Schedule E – Green Dot Information Security Requirements
Schedule F – Insurance
Schedule G – Disaster Recovery and Audit






268951.31
17
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.



--------------------------------------------------------------------------------


Confidential




Schedule A – Description of Services


[*]






268951.31
18
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.

--------------------------------------------------------------------------------


Confidential


Schedule B – Pricing


[*]






268951.31
19
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.

--------------------------------------------------------------------------------


Confidential


SCHEDULE C


Service Level Standards


[*]






268951.31
20
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.

--------------------------------------------------------------------------------


Confidential


SCHEDULE D
PROJECT PLAN and Change Control Process


A.
The Project Plan shall be mutually agreed upon by the parties and incorporated
herein by reference.

B.
Change Control Process



The Project Plan will be the roadmap for MasterCard to deliver the Processing
Services. The Project Plan will be based on the high level requirements
document. This document will be agreed to by all parties and published by
MasterCard. Changes to the Project Plan will be accomplished in accordance with
the Change Control Procedures as described below.


MasterCard will keep the Project Plan current based on agreed upon changes.
Customer or MasterCard may submit updates and changes to the Project Plan per
the Change Control process.


Each party will identify its requirement needs from the other party in the
Project Plan, and will otherwise provide the other party with commercially
reasonable notice(s) of its need for data, information, and input. Each party as
commercially reasonable, will promptly provide data, information, resources, and
input to the other party as required.


Each party shall obtain for the other party all necessary file layouts,
associated confidentiality protections and other information necessary for the
Processing Services. The foregoing file layouts, associated confidentiality
protections and all other associated necessary information must be provided per
the date(s) required in the Project Plan in order for MasterCard and Customer to
achieve the Project Plan milestones.


Change Control Procedures


In order to deliver the Processing Services in accordance with the dates in the
Project Plan, Customer and MasterCard will jointly develop and mutually agree on
a Project Plan. The Project Plan will be a living document, and will likely
change throughout its operational period. The Project Plan will be changed
through the use of a Change Control Procedure (CCP). The goals of the CCP are:
•
Minor Changes can be quickly assessed and presented for decision at the lowest
appropriate level

•
Previously unknown or not included requirements can be captured and actioned

•
Major (Material) Changes can be quickly identified and routed for formal
approval



Customer and MasterCard will comply with the CCP, as described, to help ensure
that changes identified during the conversion period are properly and completely
identified, categorized, and managed through its ultimate disposition:
1)
The parties will initiate a Change Control Form ("Form") should there be a need
to deviate from the requirements of the Project Plan.

2)
The Form may be completed by personnel of either party. The requirements for
submitting the Form will be mutually agreed to. Each party shall appoint someone
to be the single point of coordination (POC) and control point for change
control who will be their person responsible for managing the CCP and
coordinating with the other’s POC.

3)
All Forms (both approved and rejected) exchanged between the parties will be
retained and further logged by MasterCard.

4)
The parties will determine the procedures, estimated timing including potential
impact to Project Plan dates, pricing (if applicable) and process to be used to
implement approved changes as part of their review and approval process.

a.
If the requested change is reviewed and determined to be Major/Material, the
request will be elevated to appropriate senior management of each organization
for approval. For purposes of this section, a change to the Project Plan
milestones is deemed to be Major/Material. If the request is approved, the
change will be recorded as such, and will be added to the requirements, and the
Project Plan will be changed as agreed.

b.
If the requested change is reviewed and determined to be minor, the Project Plan
will be changed as agreed.





268951.31
21
MasterCard International Incorporated
Processing Services Agreement




--------------------------------------------------------------------------------

Confidential


c.
If a change request is not approved by one party, and the party desirous of the
change still wishes for the change to be accepted, the parties agree to work to
find an acceptable alternative, and further agree to use a management escalation
approach to ultimately resolve the issue.

d.
The parties' approval of the change shall be signified by each party’s signature
of the applicable Form. Email approval is deemed acceptable. No change shall be
effective unless such Change Control Form is approved by both parties.





268951.31
22
MasterCard International Incorporated
Processing Services Agreement




--------------------------------------------------------------------------------

Confidential




Sample Change Control Form
Change Request number:__________________________
Name of Requestor:
Name of Party to Whom Submitted:
Date Submitted:




 
 



Change Request (attach additional pages referencing this section as required).
Description of Change: (Requirements)






















Desired Date:





Impact Analysis (required from both parties; Attach additional pages referencing
this section as required including determination of change as major or minor).
Resource Impact:










Cost Impact:










Timing Impact:










Date Response Delivered:


 



APPROVED:
Customer Approved: _________________________________________ Date: _________
MasterCard Approved: __________________________________________Date: _________


REJECTED:
Customer Rejected: __________________________________________ Date: _________
MasterCard Rejected: ___________________________________________Date: ________




268951.31
23
MasterCard International Incorporated
Processing Services Agreement




--------------------------------------------------------------------------------


Confidential


SCHEDULE E
Green Dot Information Security Requirements




1.Security Management
1.1.
General. As used herein, “Customer Sensitive Data” means Confidential
Information of Customer that is (i) [*] or[*]; (ii) [*]; (iii) [*]; or (iv) [*]
or[*]. Customer Sensitive Data is deemed to be Confidential Information of
Customer as that term is defined in the Agreement. Customer Sensitive Data is,
and will at all times remain the property of Customer, and MasterCard will only
use it in connection with the provision to Customer of services contemplated by
the Agreement (the “Services”). MasterCard acknowledges and agrees that it is
obligated to protect Customer Sensitive Data in compliance with the
confidentiality provisions in the Agreement, or any higher standard required by
applicable law.

1.2.
MasterCard Security Policies. MasterCard shall maintain a comprehensive written
security program that is designed to: (a) [*] and [*]; (b) [*]; and (c) [*] or
[*] or [*]. MasterCard’s security program shall include [*], and [*] and the
[*].

1.3.
Customer Security Assessments and Data Storage.

1.3.1.
Customer Sensitive [*] and the [*].

1.3.2.
MasterCard [*] and [*].

1.3.3.
During the term of the Agreement, Customer [*], or [*], as specified in [*].

1.4.
Regulatory Authorities. MasterCard [*]or [*], or [*].

1.5.
Incident Response.

1.5.1.
An “Incident” means [*] including any (i) [*], or any [*]; (ii) [*]; or (iii)
[*] or[*].

1.5.2.
MasterCard will [*], and [*]. If an Incident occurs, MasterCard will (i) [*] or
[*]; (ii) [*] and [*]; (iii) [*]; and (iv) [*] and [*] and [*], or [*]or [*] and
[*] or [*].

1.5.3.
Upon [*] and [*] with respect to an Incident, MasterCard will [*] and [*] to [*]
(i) the [*]; (ii) the [*], or [*] or [*]; (iii) all [*] and [*]; and (v) all
[*].

1.5.4.
In addition to the [*] above, if an [*] and [*] and [*], and [*]. Each party
agrees to [*] or other [*]. The parties will [*], in accordance with applicable
data privacy laws and regulations.

2.Telecommunication and Network Security
2.1.
General. To the extent MasterCard is required to maintain a telecommunication
connection to Customer’s system in order to provide Services under the
Agreement, MasterCard will [*] and [*].

2.2.
Disconnecting Access. To the extent MasterCard is required to maintain a
telecommunication connection to Customer’s system in order to provide Services
under the Agreement, Customer [*], if it occurs, will not [*] and is without
[*].

3.Storage, Handling, and Disposal
3.1.
Data Disposal. MasterCard will [*] or [*] and any other [*] or [*] or [*] or
[*].

3.2.
Physical Form Data. [*], and MasterCard will [*] and [*] both (i) [*] and [*],
and (ii) [*], at minimum, [*] as well as the [*], and [*].





268951.31
24
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.

--------------------------------------------------------------------------------

Confidential


3.3.
Shipments. MasterCard will [*]or [*]. MasterCard will [*] and [*] (e.g., [*]).

4.PCI DSS Compliance
4.1.
Prior to [*], MasterCard will [*].

4.2.
MasterCard will [*] and [*] during the term of the Agreement. MasterCard’s [*].
This requirement will survive beyond the term of the Agreement until MasterCard
[*] or [*], or [*].

4.3.
In the event MasterCard [*], MasterCard shall [*] and [*] and [*].

5.SSAE 16 Reporting
5.1.
[*], MasterCard will [*] or [*].

5.2.
MasterCard’s [*] in accordance with this section [*].

5.3.
[*] will survive beyond the term of the Agreement until MasterCard [*], or [*]
or [*].







268951.31
25
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.

--------------------------------------------------------------------------------


Confidential




Schedule F
Insurance


At all times during the Term, MasterCard will carry the following insurance
coverage with respective limits of not less than the minimum  amounts set forth
below with reputable insurance companies with A.M. Best ratings of “A” or
better: 


Insurance Type                                                          
Insurance Amount
a.
Worker’s Compensation                                 [*]

b.
Employer’s Liability                                       [*]

c.
General Liability                                           [*]

d.
Automobile Liability                                     [*]

e.
Professional Liability/Errors & Omissions (Technology E&O)     [*]

f. Umbrella/Excess Liability                               [*]
    
MasterCard shall [*] and [*]. MasterCard shall [*] with respect to [*].






268951.31
26
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.

--------------------------------------------------------------------------------


Confidential




Schedule G
Disaster Recovery and Audit


1.
Disaster Recovery. MasterCard has created and shall maintain and comply with a
comprehensive disaster recovery and business continuity plan (“DR/BC Plan”),
which is in line with FFIEC guidelines through which it shall be able to perform
all its obligations under this Agreement with minimal disruptions or delays.
MasterCard’s DR/BC Plan shall be tested [*]), MasterCard will notify Customer at
least [*] in advance of any testing and Customer may request to participate in
such testing. Upon Customer’s request, MasterCard agrees to provide Customer a
written certification that the DR/BC Plan successfully completed testing.
Customer may request from time to time that MasterCard make available for
Customer’s on-site (at MasterCard’s offices) review of documentation and
information reasonably necessary to enable Customer to comply with applicable
regulations of the Federal Reserve Board, FDIC, and any other applicable
regulatory agency or law or as otherwise reasonably necessary for disaster
recovery. Within [*] after each such request, MasterCard will notify Customer
whether such request has been approved or denied (which approval shall not be
unreasonably withheld). If MasterCard denies such request, Customer may initiate
dispute escalation or otherwise escalate its request to the appropriate
MasterCard executive contact. Customer acknowledges that it may not make nor
retain any copies of such documentation in any media or format, unless otherwise
agreed by MasterCard. MasterCard shall provide prompt notice to Customer in the
event a third party FFIEC audit of the DR/BC Plan identifies a material concern.
During Customer’s review conducted in accordance with Section 2.2, MasterCard
shall provide updates in the event there are material changes to its
Standardized Information Gathering (SIG) Questionnaire or Customer’s Business
Continuity Department (BCD) Vendor Questionnaire. MasterCard's recovery time
objective ( RTO ) under the DR/BC Plan shall be [*]. MasterCard will maintain
adequate backup procedures in order to recover Customer’s data to the point of
the last available good backup, with a recovery point objective ( RPO ) allowing
only for loss of transactions which had been swiped but not yet authorized.

2.
Audit.

1.1
Each party shall have the right, during the Term of this Agreement and for [*]
thereafter, upon reasonable notice and during normal business hours, to provide
review of substantiating data to verify accuracy of payment or charging of fees
or other obligations of this Agreement that may impact financial obligations,
which review shall occur no more than [*].

1.2
In accordance with the terms of this provision, MasterCard shall, upon [*], and
no more than [*] host a [*] for Green Dot and its issuing banks (or MasterCard
reserves the right to charge Customer in the event such frequency is exceeded),
to examine and verify MasterCard’s compliance with its obligations under this
Agreement with respect to (i) [*]. Such examination and verification activities
may include a review of relevant MasterCard books, records, policies and
procedures and the conducting of information security assessments (“ISA”) of
MasterCard and of MasterCard’s practices and procedures.  The ISAs may consist
of (i) [*] or [*], or (ii) [*] or [*], and (iii) [*] and [*] or [*], or [*].
Customer will schedule and conduct such [*] in a manner that does not
unreasonably interfere with MasterCard’s business operations. Control testing
and auditing of information security systems shall not be permitted; provided,
however, that MasterCard shall provide Customer, upon request during the ISA and
no more than [*], in accordance with this Section 2.2, information as to the
existence and performance of any such controls.  MasterCard reserves the right
at its sole discretion to determine what information may be publicly released by
Customer in order to avoid disclosure of any sensitive or proprietary
information. Should the findings of an ISA disclose or indicate security
problems or concerns, Customer will detail such findings in a notice to
MasterCard.  MasterCard will consider the recommendations from Customer and, as
determined in MasterCard's reasonable discretion, implement such recommendations
and provide to





268951.31
27
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.

--------------------------------------------------------------------------------

Confidential


Customer a date for implementation. Customer acknowledges that the findings of
any ISA shall be deemed to be MasterCard’s Confidential Information; provided
however, the Customer shall be entitled to distribute and use the findings of
any ISA in order to show compliance with its applicable laws or regulations or
data security policies to any Affiliate, auditor or regulator.  MasterCard
represents and warrants that Customer may rely on MasterCard’s annual public
financial statements and security and compliance audits provided by MasterCard
and/or its independent auditor related to its SSAE 16 audit reports.  MasterCard
further acknowledges and agrees that Customer regulators may audit MasterCard as
provided under and in accordance with applicable laws.
2.3
MasterCard will engage, at its expense, an unrelated, nationally recognized
certified public accounting firm to conduct reviews of MasterCard’s general
controls and practices associated with MasterCard’s facilities and its
contractors facilities engaged in providing the Processing Services, as well as
the controls associated with the IPS Platform.  The scope of the audit shall
include an examination of the record keeping system and other equipment and
software used by MasterCard. Such reviews shall be performed at such frequency
and times as MasterCard shall determine, but shall be performed at least [*]. 
Within [*] of Customer’s request, MasterCard shall provide Customer with a copy
of each report [*].  All such reviews shall comply with American Institute of
Certified Public Accountants SSAE 16 standards, and the reports obtained shall
be of the type generally referred to as type “2” (or equivalent subsequent
industry report), which includes an opinion on the operating effectiveness of
MasterCard’s controls, or such other standards as are mutually agreed by the
parties. If the audit reveals that the Processing Services provided by
MasterCard do not cause MasterCard’s operations to meet the auditor’s
recommendation, then MasterCard shall take such actions as are necessary to
bring its operations into conformance with the auditor’s recommendations to such
level and degree, at no cost to Customer.









268951.31
28
MasterCard International Incorporated
Processing Services Agreement

*Confidential Treatment Requested.